Citation Nr: 1827964	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a hearing before the Board on his December 2014 VA Form 9.  However, in a subsequent communication received in February 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Veteran is service-connected for left ear hearing loss, his right ear hearing loss claim was denied because the May 2012 VA examination did not show hearing loss for VA purposes for the right ear.  Subsequent to this examination, the Veteran submitted a statement indicating that he had been seen for his hearing loss at "JP" and that his right ear hearing loss was now "30 percent" and greater than his left ear hearing loss.  See Veteran statement, March 2013.  As such, the case must be remanded to schedule the Veteran for a new VA examination to determine whether he now has right ear hearing loss for VA purposes.  

Additionally, the AOJ should attempt to clarify where the Veteran was seen in 2013 for his hearing loss and obtain those records.




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to identify and provide a signed release of information (VA Form 21-4142) for any records relating to his audiological treatment, including any recent audiograms.  He should be specifically asked to further identify "JP" and provide a release for any records from that provider/facility.  If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran and his representative must be notified of such.  

2.  Thereafter, schedule the Veteran for a VA audiological examination with an appropriate examiner.  All appropriate audiometric testing (puretone thresholds and MD CNC speech discrimination testing) should be performed to determine whether the Veteran currently has right ear hearing loss for VA purposes.






	(CONTINUED ON NEXT PAGE)









The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




